Citation Nr: 0027545	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel










INTRODUCTION

The appellant was a member of the National Guard and / or 
Reserves.  She has documented active duty for training from 
August to December 1973.  There is no verification of service 
subsequent to this.  However, there are service medical 
records which are dated through 1980.  The Board assumes that 
the veteran had various periods of inactive duty training as 
part of her reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's attempt to reopen her claim for service 
connection for tinnitus. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The Board denied service connection for tinnitus in July 
1991.  This decision was affirmed by The United States Court 
of Appeals for Veterans Claims in August 1992. 

3.  No competent medical evidence establishing a relationship 
between the appellant's current tinnitus and any period of 
military service has been received since the July 1991 Board 
decision.  

4.  The evidence received since the July 1991 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The July 1991 decision of the Board denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1999).

2.  Evidence received since the July 1991 Board decision 
denying service connection for tinnitus is not new and 
material, and the appellant's claim for service connection 
for tinnitus has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 1991).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [INACDUTRA] during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991).  Put another way, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or for injury incurred during inactive duty 
training.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The appellant was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156, in the statement of the case and it is clear from 
the reasons and bases provided in the statement of the case 
that this regulation was considered.  Thus, the Board finds 
that the appellant will not be prejudiced by the Board's now 
considering the issue in accordance with the provisions of 
Hodge.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the Board denied service connection for 
tinnitus in a July 1991 decision.  This decision was affirmed 
by The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") in August 
1992. 

The matter under consideration in this case is whether 
tinnitus was incurred during the appellant's military 
service.  In order for the appellant's claim to be reopened, 
evidence must have been presented, or secured, since the July 
1991 Board decision on the merits which is relevant to, and 
probative of, this matter under consideration.

The evidence of record at the time of the July 1991 Board 
decision which was relevant to the appellant's claim for 
service connection for tinnitus was the appellant's service 
medical records and various private medical records.  The 
service medical records did not reveal any indication that 
tinnitus was incurred during any period of service.  The 
private medical records revealed current complaints, and 
diagnoses, of hearing loss and tinnitus.  

In this case the evidence submitted since the July 1991 Board  
decision that refers to the appellant's tinnitus includes: 
private medical records dated January 1998 and an August 1998 
letter from the appellant's mother.  The medical evidence 
dated January 1998 reflects complaints of tinnitus; however, 
there is no competent evidence to relate these complaints to 
the appellant's service.  The letter from the appellant's 
mother reiterates the appellant current complaints of ringing 
in her ears.  The Board concludes that this evidence is not 
new.  Rather, this evidence cumulative and redundant.  The 
evidence submitted since the July 1991 Board decision 
documents the appellant's current complaints of tinnitus.  
Evidence indicating post-service complaints of tinnitus was 
already of record.  Accordingly, to reopen the claim, the 
appellant needs to submit evidence related to incurrence of 
tinnitus during service, or relating her current tinnitus to 
service.  This has not been done in the present case.  The 
submitted evidence is merely cumulative in nature.  Because 
the evidence submitted by the appellant subsequent to the 
July 1991 Board decision is not "new," it cannot be 
"material."  The evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the July 1991 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the appellant's claim.  
The Board's prior denial of service connection for tinnitus 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence which is not only 
relevant to her claim for tinnitus but which would, if 
submitted,  be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection tinnitus, that 
benefit remains denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

